Citation Nr: 0804202	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-35 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for purposes of establishing 
entitlement to benefits administered by the Department of 
Veterans Affairs.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel




INTRODUCTION

The veteran apparently had active military service either 
from January 1944 or July 1944 to March 1947.  The veteran 
died in January 1962.  The appellant seeks recognition as the 
"surviving spouse" of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


REMAND

In her May 2004 claim for benefits as the surviving spouse of 
the veteran, the appellant indicated that she remarried in 
1959, which would have been prior to the death of the veteran 
in 1962.  However, in a Medical Expense Report received in 
December 2004, the appellant indicated that she remarried in 
1989, which conflicts with the information that she remarried 
in 1959.  The appellant also provided a copy of a February 
1970 letter from VA showing that death benefits were paid to 
the appellant in 1970 as the widow of the veteran.  The 
governing regulation in 1970 would have precluded the 
appellant from receiving benefits as the surviving spouse of 
the veteran if she were remarried.  

Additionally, the Board notes that the 1970 letter from VA to 
the appellant reflects that the appellant was using the same 
last name as the veteran's last name.  The Board notes that, 
if the appellant had remarried in 1959, it would have been 
unusual for her to retain the veteran's last name in 1970 
rather than using the last name of the individual to whom she 
was married.  Additionally, the Board notes that the 
appellant has referred, in some statements, to a child, now 
decreased.  The appellant does not indicate whether her 
deceased child was also a child of the veteran.  

If the appellant did not remarry until 1989, some 25 years 
after the veteran's death, it is possible that may have been 
past age 55 at her remarriage, a fact which might also be 
relevant in determining whether she is entitled to 
recognition as the surviving spouse of the veteran.

The Board notes that the appellant's claim for pension 
benefits was initially denied on the basis that her income 
was in excess of the maximum allowed by law for receipt of 
death pension benefits.  However, the statement of the case 
issued in August 2005 states, in the discussion, that the 
death pension benefits should have been disallowed because of 
the appellant's remarriage.  Even if the appellant does not 
currently qualify for payment of death pension benefits, it 
would be prejudicial to her to deny recognition as the 
surviving spouse of the veteran if she meets the legal 
requirements for such recognition.  

The claim file suggests that the appellant may have had 
difficulty with accurate completion and understanding of the 
various forms required for her claim.  She should be afforded 
another opportunity to substantiate her claim.  She should 
again be provided with information as to obtaining 
representation, so that she may obtain assistance in 
providing the evidence necessary to substantiate her claim.  

Accordingly, the case is REMANDED for the following action:

The appellant should be afforded another 
opportunity to establish whether she was 
married to the veteran when he died in 
1962, to establish whether a child was 
born during her marriage to the veteran, 
and to establish her age when she 
remarried.  The appellant should be 
afforded the opportunity to provide 
evidence from the Social Security 
administration to support he claim.  Then, 
after the RO confirms that she has had a 
fair opportunity to provide accurate 
information, the claim for recognition of 
the appellant as the surviving spouse of 
the veteran should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the appellant, and her 
representative, if she obtains 
representation, should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).








